Citation Nr: 0902585	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota.    

The issue of entitlement to service connection for PTSD and 
underlying issue of entitlement to service connection for 
hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.


FINDINGS OF FACT

1.  The veteran has had bilateral hearing loss manifested by 
no greater than level II hearing acuity in the right ear and 
level I hearing acuity in the left ear.

2.  In a November 2001 decision, the RO denied a claim for 
service connection for hepatitis C.  Although notified of 
that decision, the veteran did not perfect an appeal.

3.  Evidence associated with the claims file since the RO's 
November 2001 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.85, 4.86 
(2008).

2.  The November 2001 RO decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38  C.F.R. § 20.1103 (2008).

3.  Evidence received since the final November 2001 RO 
determination, in which the RO denied service connection for 
hepatitis C, is new and material, and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran with 
respect to the issue of entitlement to a compensable rating 
for bilateral hearing loss in December 2004.  As this letter 
was prior to the April 2005 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

VA has fulfilled its duty to notify the appellant regarding 
the issue of entitlement to a compensable rating for 
bilateral hearing loss.  In the December 2004 letter, the RO 
informed the appellant of the evidence needed to substantiate 
this claim and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters 
with respect to this issue.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to the claim for a 
compensable rating for bilateral hearing loss, the Board 
finds that the veteran is not prejudiced by a decision at 
this time since the claim is being denied.  Therefore, any 
notice defect, to include the degree of disability or an 
effective date, is harmless error since no disability rating 
or effective date will be assigned.  

More recently, the Court held that, in rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board points out that the above-noted December 2004 
letter and March 2007 statement of the case appear to meet 
the Vasquez-Flores requirements.  However, to whatever extent 
these letters do not fully comply with the VCAA's 
notification requirements as explained in that decision, the 
veteran is not shown to be prejudiced by any such error or 
omission.  Indeed, the veteran's statements include his 
argument that he is entitled to a higher rating for his 
bilateral sensorineural hearing loss disability because the 
symptoms of this disability are more severe than indicated by 
the current 0 percent rating.  Consequently, any error or 
omission in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim for a 
compensable rating for bilateral hearing loss, including 
obtaining medical records identified by the appellant and 
affording him VA examinations during the pendency of this 
appeal.  The veteran was also provided with the opportunity 
to attend a Board hearing which he declined.  He has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim of entitlement to a compensable rating for bilateral 
hearing loss and that adjudication of this claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits with respect to this issue.

As for the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for hepatitis C, while some duties imposed by the 
VCAA are pertinent to applications to reopen previously 
denied final claims, e.g. Kent v, Nicholson, 20 Vet. App. 1 
(2006), in addition to the duties imposed on the underlying 
claims of service connection, the Board finds that, in view 
of the Board's favorable disposition of the claim presently 
being decided, the VCAA and its implementing regulations do 
not prevent the Board from rendering a decision as to this 
issue.  


II.  Analysis

A.  Bilateral Hearing Loss

Facts 

In September 2000, the veteran underwent a VA audiology 
assessment due to the veteran's belief that he had hearing 
loss in both ears.  He was assessed as having bilateral 
sensorineural hearing loss, mild to severe.  Amplification 
was recommended.

In November 2001, the RO granted service connection for 
hearing loss and assigned a noncompensable evaluation, 
effective in October 2000.  

A December 2003 VA outpatient record notes that the veteran's 
service-connected hearing loss/tinnitus was stable.

In December 2004, the veteran filed an increased rating claim 
for his service-connected hearing loss, asserting that the 
disability had worsened.

A January 2005 VA audiological examination report states that 
the veteran did not show up for his examination due to car 
trouble, but that recent audiological results from an 
evaluation in December 2004 were being used.  These results, 
in puretone thresholds, in decibels, were noted to be valid 
and reliable and are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
80
85
LEFT
25
25
30
75
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
veteran was diagnosed as having normal hearing sloping to a 
severe sensorineural hearing loss in each ear.

In December 2005, the RO received a statement from D. B. of 
Sound Decision Hearing Center noting that the veteran had 
presented to the facility that month.  He went on to state 
that a full hearing examination showed that the veteran had a 
profound high-frequency hearing loss in both ears.  Attached 
to the statement was an audiogram in graph form.

VA outpatient records show that the veteran presented to an 
audiology clinic in January 2006 reporting that he thought 
his hearing may have gotten worse since his last evaluation 
in December 2004.  He was noted to have a history of past use 
of hearing aids or assistive devices.  Speech reception 
thresholds revealed 35 decibels in the right ear and 40 
decibels in the left ear.  Word recognition revealed 84 
percent at 80 decibels in the right ear and 80 percent at 80 
decibels in the left ear.  The veteran was assessed as having 
a mild to severe sensorineural loss in each ear as well as a 
mild degree of word recognition impairment in the right ear 
and a moderate degree of impairment in the left ear.  The 
examiner noted that no significant change in hearing was 
noted in either ear and that the veteran did not meet the 
clinical criteria for hearing aids.

On the authorized VA audiological evaluation in September 
2006, pure tone thresholds, in decibels, were as follows:

 



HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
85
85
LEFT
30
30
45
80
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
examiner opined that the results indicated mild to severe 
sensorineural hearing loss in both ears.  He commented on the 
December 2005 statement and audiogram from Sound Decision 
Hearing Center by stating that the statement was written by a 
hearing aid dispenser and not an audiologist.  He pointed out 
that VA only recognizes the expertise of a licensed 
audiologist as credible as audiologists have extensive 
education and expertise in the field.  He also noted that the 
test results from Sound Decision Hearing Center were not 
consistent with results of tests conducted at VA medical 
facilities and thus questioned the reliability of the private 
results.  The VA examiner also noted that the veteran denied 
any significant changes in his health history since his 
previous evaluations.

In written argument in August 2008, the veteran's 
representative requested that the veteran be afforded a new 
audiology examination since the veteran's last examination 
was in 2006 and since "the record" supported a worsening 
disability.



Pertinent Law and Regulations

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2008).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2008).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2008).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2008). Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2008).

If puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2008).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2008).

Discussion

VA audiology examination findings based on December 2004 test 
results revealed that the average pure tone threshold at 
1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels in the 
right ear and 53 decibels in the left ear.  Speech 
recognition ability was 94 percent in the right ear and 94 
percent in the left ear.  The audiological findings 
correspond to a level I hearing in the right ear and level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2008).  
Under Table VII, a designation of level I hearing in the 
right ear and level I hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).

Similarly, VA audiology examination findings based on 
September 2006 test results revealed that the average pure 
tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition ability was 94 percent in the right ear 
and 96 percent in the left ear.  The audiological findings 
correspond to a level II hearing in the right ear and level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2008).  
Under Table VII, a designation of level II hearing in the 
right ear and level I hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the December 2004 or September 2006 
examination findings.  Pure tone threshold levels were 
neither 55 dB or higher at each of the four frequencies, 
i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB 
or less at 1,000 hertz and 70 dB or more at 2000 Hz.  See 38 
C.F.R. § 4.86(a) & (b).

In support of the argument in August 2008 that the veteran 
should be afforded a new audiology examination based on a 
worsening disability, the veteran's representative relies on 
two medical records.  These records consist of a January 2006 
VA audiology clinic outpatient record and a December 2005 
private audiogram.  Notably, both of these records precede 
the September 2006 VA examination and thus there is no 
evidence in the record that suggests a worsening since the 
last audiological examination in September 2006.  Moreover, 
in specific regard to these records, they contain inadequate 
findings in which to evaluate the veteran's hearing 
impairment under VA's Schedule for Rating Disabilities.  
38 C.F.R. §§ 4.85, 4.86.  The January 2006 VA outpatient 
record does not contain sufficient findings to show that the 
auditory requirements of § 4.85 have been met.  Furthermore, 
even assuming arguendo that such requirements have been met, 
the reported decibels of 35 in the right ear and 40 in the 
left ear along with word recognition of 84 percent in the 
right ear and 80 percent in the left ear, still do not 
approximate a compensable evaluation under VA's rating 
schedule.  38 C.F.R. § 4.85, Table VI (2008).  With respect 
to the private audiogram conducted by D.B. of Sound Decision 
Hearing Center, this test, which is in graph form, was noted 
by the September 2006 VA examiner as having been performed by 
a hearing aid dispenser and not a licensed audiologist, thus 
not meeting the regulatory requirements of 38 C.F.R. 
§ 4.85(a).  Thus, because these findings do not conform to 
the regulatory rating requirements for evaluating hearing 
impairment as specified under 38 C.F.R. § 4.85, such results 
are inadequate for VA rating purposes.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss. However, 
as was explained above, the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designation assigned 
after audiometry results are obtained. Hence, the Board has 
no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992). In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Also, the Board finds that the veteran's hearing loss is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1). In this regard, the Board notes that the 
veteran's bilateral hearing loss has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

B.  Hepatitis C

Facts

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hepatitis C.  His 
February 1969 enlistment examination report shows that he had 
a tattoo on his left upper arm.  In February 1971, the 
veteran was treated with tetracycline for a penile rash at 
which time he reported having intercourse six days earlier.  
He was treated for similar symptoms in March 1971.  The 
veteran reported at his separation examination in October 
1971 that his condition was "good" and nothing had changed 
since his last physical.

In January 2001, the veteran raised a claim of entitlement to 
service connection for hepatitis C asserting that he tested 
positive for the disability.

In August 2001, the RO received VA outpatient records.  These 
records included a May 1999 Hepatitis C Screening record 
noting the following risk factors:  a transfusion of blood or 
blood products prior to 1992, blood exposure on or through 
the skin (needle stick, combat injury, mucosal exposure), 
intranasal cocaine use - past or present, tattoo or repeated 
body piercing, changed sex partners frequently or history of 
sexually transmitted disease, and positive response referred 
to Hepatitis C coordinator.  These records also included a 
February 2000 VA medicine note that includes hepatitis C, 
current AST 51, on the problem list.  According to this note, 
the veteran was being seen in the office for a six month 
follow up at which time a review of his labs revealed that he 
was hepatitis C positive through antibody and "PCR" 
testing.  The veteran reportedly denied at that time any 
history of IV drug use or blood transfusions, but did say he 
had been very sexually active in the past.  He also said he 
drank occasionally on the weekends, but denied long-term 
alcohol abuse.  In addition, these records included a June 
2001 ambulatory care note diagnosing the veteran as having 
hepatitis C, AST 51 2/00, with ongoing etoh (alcohol) use.

During an October 2001 VA examination for hepatitis C, the 
veteran reported that he had initially been diagnosed as 
having hepatitis C in December 1999.  He stated that a liver 
biopsy had not been performed and he was not on medical 
therapy for hepatitis C.  He was noted to presently be 
asymptomatic.  In commenting on the risk factors recorded on 
the May 1999 hepatitis C screening form, the veteran said he 
did not recall ever having a blood transfusion, but was 
exposed to blood in service while assisting the wounded in 
Vietnam.  He also reported transnasal cocaine use in Vietnam 
as well as multiple sex partners.  The examiner diagnosed the 
veteran as having hepatitis C and stated that in reviewing 
the veteran's risk factors, it was difficult to say with 
certainty which exposure transmitted hepatitis C to the 
veteran.  He went on to state that considering his reported 
blood exposure, moving the wounded and dead as well as 
transnasal cocaine, tattoo, and multiple sexual partners, it 
would appear that three out of four factors were not related 
to service duty.  He added that it would appear that on a 
probable than not basis, the veteran's hepatitis C exposure 
did not occur during his official service duty.  The examiner 
noted on the report that the veteran's claims file had not 
been available for review.

In a November 2001 rating decision, the RO denied the 
veteran's claim for service connection for hepatitis C.

Later in November 2001, the veteran pointed out in writing 
that his service entrance examination showed that he did not 
have hepatitis C.  He said he gave "blood & transfusions" 
in the 95th evac hospital in Vietnam, but that paperwork was 
not written up on any transfusions given by G.Is.  He added 
that he used drugs, was sexually active, and had sexually 
transmitted diseases 11 times, in addition to "shankers" on 
one occasion.  He asserted he was not given a full 
examination at his separation from service.

In February 2004, the veteran filed an application to reopen 
a claim of entitlement to service connection for hepatitis C.  
He asserted that his hepatitis C was due to his service in 
Vietnam.

A VA March 2004 lab report, containing findings in January 
2004 and March 2004, shows that results were positive for 
hepatitis C.  A cover letter with the report informed the 
veteran that repeat liver tests were a little better than in 
January 2004, and that he was positive for hepatitis C.

In March 2004, the RO received the veteran's reported risk 
factors form for hepatitis.  On this form the veteran 
reported that he used drugs every morning in Vietnam, either 
intravenously or intranasal, and had a number of sexual 
encounters in service.  He added that he shared toothbrushes 
with fellow soldiers, gave blood monthly in Vietnam to get 
time off, and gave a blood transfusion in 1970.  He added 
that he handled bodies in Vietnam, but did not know if they 
were contaminated or not.

A June 2004 inquiry to Mercy Medical Center for records of 
hepatitis C in 1993 revealed that the veteran had not been 
seen at that facility in 1993.  The only available record 
provided by Mercy Medical Center was dated in 1999 for an 
unrelated ailment.

In August 2004, Crittenton Center informed the RO that it 
gave the veteran information regarding his Hepatitis B 
vaccination, but that it was not a hospital and did not have 
hospital records for 1993 regarding hepatitis C. 

In August 2004, the veteran informed the RO that the only 
medical information regarding his hepatitis C was at the VA 
medical center in Sioux Falls.

Counseling records from the Vet Center include a May 2004 
record relaying the veteran's report that he had a "good 
drug habit" in Vietnam.

The veteran was seen at a VA gastroenterology clinic in July 
2004 where he reported being diagnosed as having hepatitis C 
a "few years ago".  He denied a family history of liver 
problems.  The examiner reported that the veteran was 
undergoing further evaluation for possible treatment options 
for hepatitis C.  He also stressed to the veteran the 
importance that he stop drinking alcohol.   

The veteran presented to a VA clinic in January 2006 to 
discuss treatment options for his hepatitis C.  According to 
the treatment record, it was decided that treatment was not 
indicated at that time although the veteran's liver enzymes 
were elevated because of the veteran's emotional status and 
the fact that he was still drinking.  He was advised to 
follow-up in one year for labs.

In July 2006, the RO received records from the Vet Center 
showing that the veteran was treated on various occasions in 
2005 for drug overdose and alcohol abuse.

In September 2006, the veteran was again examined by VA for 
hepatitis C.  The examiner stated that he had reviewed the 
veteran's claims files, service medical records and computer 
information form the Sioux City "CBOC" and VA medical 
center.  He noted that the veteran had a tattoo upon entering 
service.  The veteran reported that he took intravenous drugs 
in service as well as snorted drugs, had multiple sexual 
partners, and was exposed to blood products through working 
with body bags and injured veterans.  The examiner noted that 
laboratory work performed in September 1998 and January 1999 
revealed that the veteran's liver functions were in the 
normal range, and that in June 1999 he was told he was 
positive for hepatitis C.  The examiner diagnosed the veteran 
as having hepatitis C.  He stated that the veteran's risk 
factors were a "mixed bag" with the veteran at one point 
denying IV drug usage and claiming such usage at a later 
date.  He did state the veteran did not have any accidental 
needle punctures and admitted to having multiple sexual 
partners.  He also noted the veteran's tattoo prior to 
service, at age 16.  He said that the veteran's assertions of 
picking up body parts had not been confirmed, and that he 
self reported grave duty for one day.  He went on to state 
the following:

Because of these mixed indications for 
exposures it is the opinion of this 
examiner that it is less than likely than 
not that the veteran's hepatitis C is 
related to any activities that were 
incurred during his service at this time.  
There has been both positive and 
neg[ative] statements by the veteran 
concerning his exposures and at this time 
it would be very difficult to state the 
cause or the reason for the veteran 
developing hepatitis C. 

In written argument in August 2008, the veteran's 
representative found the two VA examiner's opinions 
inadequate.  Regarding the VA examiner in 2001, the veteran's 
representative pointed out that the examiner did not review 
the veterans' claims file, did not adequately consider 
whether the veteran's inservice risk factor of sexual 
promiscuity as shown in the veteran's service treatment 
records, and provided a speculative nexus opinion.  As for 
the VA examiner in September 2006, the veteran's 
representative similarly argued that this examiner did not 
adequately consider whether the veteran's inservice risk 
factor of sexual promiscuity as shown in the veteran's 
service treatment records, and provided a speculative nexus 
opinion.  He asked that the claim be granted or, 
alternatively, that the veteran be afforded a new VA 
examination.

Law and Discussion

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the AOJ may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In this case, the RO denied the veteran's claim for service 
connection for hepatitis C in a November 2001 rating 
decision.  The veteran did not perfect an appeal of that 
decision and it became final.  See 38 U.S.C.A. § 20.1103; 
38 C.F.R. § 20.200.  This present appeal stems from the RO's 
April 2005 decision that new and material evidence had not 
been submitted to reopen the claim of service connection for 
hepatitis C.  However, in the March 2007 statement of the 
case, the RO appears to have reopened the veteran's claim for 
service connection for hepatitis C and denied the claim on 
the merits.  Nonetheless, the Board has a legal duty under 38 
U.S.C.A. §§ 5108 and 7105 to consider the new and material 
evidence issue regardless of the RO's actions.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board 
must first decide whether the veteran has submitted new and 
material evidence that is sufficient to reopen the prior 
adverse November 2001 RO decision.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence on file in November 2001 included the veteran's 
service treatment records showing no complaints or treatment 
related to hepatitis C, but showing treatment in February 
1971 and March 1971 for a penile rash along with the 
veteran's report of sexual activity.  The evidence also 
included VA outpatient records showing that the veteran was 
found to be positive for hepatitis C in 1999, and noting 
certain risk factors such as sexual activity.  The evidence 
also shows that the veteran denied on one record other risk 
factors such as a history of IV drug use or blood 
transfusions, while admitting on another record to 
transfusion of blood or blood products prior to 1992, blood 
exposure on or through the skin, intranasal cocaine use - 
past or present and changed sex partners frequently or 
history of sexually transmitted disease.  In addition, there 
was an October 2001 VA examination report where the veteran 
specifically discussed risk factors in service.  This 
examination report contains a negative nexus opinion 
regarding the etiology of the veteran's hepatitis C.

The evidence on file after November 2001 includes the 
veteran's completion of Risk Factors For Hepatitis 
Questionnaire dated and submitted to the RO in March 2004.  
On this form the veteran expands on already reported 
inservice risk factors as well as reports a new risk factor 
of sharing toothbrushes or razor blades with fellow soldiers.  
In addition, there is a nexus opinion that was rendered by a 
VA examiner in September 2006.  

The evidence noted above that was submitted after November 
2001 is new in that it provides at least one new risk factor 
for hepatitis C and contains a medical nexus opinion 
discussing the etiology of risk factors.  In addition, it 
provides a medical nexus opinion not previously considered.  
In regard to the evidence being material and related to an 
unestablished fact necessary to establish the claim, as is 
discussed in more detail in the remand below, the opinion is 
not based on an accurate history of risk factors and 
therefore is not considered adequate for decision making 
purposes.  Nevertheless, the Board finds that the evidence 
submitted subsequent to November 2001, when looking at the 
record in its entirety, is new and material and is sufficient 
to reopen the claim for service connection for hepatitis C.  
38 C.F.R. § 3.156.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis C is 
reopened.


REMAND

Hepatitis C

Now that the claim for service connection for hepatitis C has 
been reopened, additional medical development is warranted 
prior to deciding the merits of this claim.  In this regard, 
the Board finds that the two VA medical nexus opinions on 
file, dated in October 2001 and September 2006, are 
inadequate.  In this regard, the October 2001 examiner 
premised his opinion on the fact that the veteran's risk 
factors were not related to his service duties as opposed to 
making a medical determination with respect to the risk 
factors themselves (assuming he finds that they occurred 
during the veteran's period of active duty service).  The 
Board notes that the legal aspect of the issue, notably the 
regulatory provisions with respect to a person's own willful 
misconduct or abuse of alcohol or drugs is distinguishable 
from the medical aspect of the issue.   

Moreover, the opinion of the September 2006 VA examiner is 
somewhat vague.  On the one hand the examiner is stating that 
due to the inconsistency of the veteran's reported risk 
factors, it is "less than likely than not that the veterans 
hepatitis C is related to any activities that were incurred 
during his service at this time", while then going on to 
state that because of the inconsistencies of the veteran's 
risk factors, it "would be very difficult to state the cause 
or the reason for the veteran developing hepatitis C".  

In short, it is necessary that the veteran be afforded a new 
examination in order to more clearly assess whether the 
veteran's presently diagnosed hepatitis C is related to 
service.  

PTSD

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the claimant did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressor, and his testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran has alleged a number of stressors in service.  
These stressors include receiving ground and mortar fire.  In 
one instance, in June 1970, the veteran reported that a 
barracks at Camp Granite where "short timers" were staying 
was hit with mortars.  He said he himself was not physically 
hurt, but he was hurt emotionally and had to clean up the 
barracks with 20 other soldiers including picking up body 
parts.  He also alleged that he witnessed a fellow soldier 
shoot himself 20 feet away after receiving a "Dear John" 
letter.  In addition, he said he learned that a couple of his 
buddies who were transferred out of his unit were later 
killed.  

Regarding verification of the alleged stressors, a reply from 
the U.S. Armed Services Center for Unit Records Research 
(CURR)) presently known as U.S. Army & Joint Services Records 
Research Center (JSRRC) revealed that attacks on Camp Granite 
for the specific period of July 1, 1970 as reported by the 
veteran could not be verified, but that there were attacks to 
Camp Granite during the veteran's tour - in April 1970 and 
June 1970.  These attacks included a round of mortar on April 
15, 1970, and B-40 rockets and small arms fire on April 25, 
1970.  The latter attack resulted in five wounded soldiers 
and two damaged buildings.  There was another attack in June 
1970 from an estimated 12 Vietcong shooting B-21 rockets and 
small arms fire.

As far as a diagnosis of PTSD, such a diagnosis is unclear 
from the record.  While VA outpatient records reflect 
diagnoses of PTSD, a VA examiner questioned the diagnosis in 
November 2006 and again in March 2007.  In this regard, due 
to invalid psychological testing (MMPI 2), the examiner 
provided an assessment of rule out PTSD.  

Even with a verified stressor and assuming arguendo that the 
veteran has a diagnosis of PTSD, the criteria for PTSD still 
have not been met.  This is because there must also be 
medical evidence of a link between current symptoms and the 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Accordingly, the veteran 
must be afforded a VA examination in order to once again 
clarify whether the veteran has PTSD and, if so, whether 
there is a link between the diagnosis and a verified 
stressor.  38 U.S.C.A. § 5103A(d).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claims on appeal, but finds 
that such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, VA and 
non-VA, pertaining to psychiatric 
treatment of the veteran as well as 
treatment of hepatitis C, covering the 
period from June 2005 to the present, 
should be obtained and associated with 
the claims folder.  If requests for any 
treatment records are not successful, the 
AMC/RO should inform the appellant and 
his representative of this so that they 
will have an opportunity to obtain and 
submit the records themselves, in keeping 
with their responsibility to submit 
evidence in support of the claims.  38 
C.F.R. § 3.159 (2008).

2.  Schedule the veteran for a VA 
examination regarding his claim for 
service connection for hepatitis C.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  All studies or tests deemed 
necessary by the examiner should be 
performed.  After reviewing the veteran's 
claims file and examining him, the 
examiner should discuss the nature and 
extent of the veteran's hepatitis C. The 
examiner should then address whether it 
is at least as likely as not (a 50 
percent probability or higher) that the 
veteran's hepatitis C is related to 
service.  A rationale for any conclusion 
reached should be discussed, including 
the veteran's risk factors which include 
sexual activity in service.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  The examiner should integrate 
all previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that 
has(have) been verified.  The examiner 
should then be requested to provide an 
opinion as to whether the veteran has 
PTSD and, if so, whether a diagnosis of 
PTSD is supportable solely by the 
stressor(s) that has(have) been verified 
in the record.

4.  The RO should then review the claims 
file and determine if the claims on 
appeal can be granted.  If not, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


